Exhibit 10.2

THIS PROMISSORY NOTE IS SUBORDINATE TO CERTAIN OBLIGATIONS OF THE COMPANY AS
DESCRIBED IN THE BFI LOAN DOCUMENTS (DEFINED HEREIN) AND SUBJECT TO THAT CERTAIN
DEBT SUBORDINATION AGREEMENT DATED MARCH 19, 2010 AMONG BFI BUSINESS FINANCE AND
THE HOLDER.

THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS PROMISSORY NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE
MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS
PROMISSORY NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE
PROMISSORY NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE PROMISSORY
NOTE AND (3) THE YIELD TO MATURITY OF THE PROMISSORY NOTE. TO OBTAIN THIS
INFORMATION, A HOLDER SHOULD CONTACT THE CHIEF FINANCIAL OFFICER AT 2070 LAS
PALMAS DRIVE, CARLSBAD, CA 92011.

AMENDED AND RESTATED PROMISSORY NOTE

 

$7,000,000   

December 19, 2011

San Diego, California

FOR VALUE RECEIVED, Orange 21 North America Inc. (formerly known as Spy Optic,
Inc.), a California corporation (the “Company”), promises to pay to the order of
Costa Brava Partnership III, L.P., a Delaware limited partnership, or its
registered assigns (“Holder”), the principal sum of Seven Million Dollars
($7,000,000) on June 21, 2013 (the “Maturity Date”), together with fees and
interest thereon as provided in Section 2 of this Amended and Restated
Promissory Note (this “Note”).

1. Definitions. For purposes of this Note, the following terms shall have the
following meanings:

“Affiliate” means with respect to any Person, any other Person which directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, such first Person.

“BFI Loan Documents” means the Loan and Security Agreement, dated as of
February 26, 2007, between the Company and BFI Business Finance, as modified by
the First Modification to Loan and Security Agreement, dated as of December 7,
2007, as further modified by the Second Modification to Loan and Security
Agreement dated as of February 12, 2008, and as further modified by the Third
Modification to Loan and Security Agreement dated as of June 23, 2008, and the
other Loan Documents as defined therein.

 

-1-



--------------------------------------------------------------------------------

“Business” means the business of the Company or its Subsidiaries of designing,
developing, manufacturing and marketing products for the action sports,
motorsports and youth lifestyle markets, and related activities, as conducted or
proposed to be conducted by the Company or its Subsidiaries on the date hereof
and reasonable extensions thereof.

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which national banks are authorized or required to be closed.

“Common Stock” means the common stock of the Company.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.

“Debt” means all liabilities, obligations and indebtedness of every kind and
nature of any Person, including, without limitation: (i) all obligations for
borrowed money, including, without limitation, all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or deferred purchase price of property; (ii) obligations as lessee
under any leases (including under any capital leases); (iii) any reimbursement
or other obligations under any performance or surety bonds, any letters of
credit and similar instruments issued for the account of such Person; (iv) all
net obligations in respect of any derivative products; (v) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person, or otherwise to assure a
creditor against loss; and (vi) obligations secured by any Lien on property
owned by such Person, whether or not the obligations have been assumed or are
limited in recourse.

“GAAP” means generally accepted principles of good accounting practice in the
United States, consistently applied.

“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency or other instrumentality or
authority, domestic or foreign, exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government.

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of any loan, advance
to, guarantee or assumption of Debt of, or purchase or other acquisition or any
other debt participation or interest in such Person, any purchase or other
acquisition of any capital stock, debt or other securities of such

 

-2-



--------------------------------------------------------------------------------

Person, any capital contribution to such Person in, or any other investment in,
or acquisition (in one transaction or a series of transactions) of, any interest
or all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of,
such Person.

“Legal Requirement” means any present or future requirement imposed upon the
Company or any of its Subsidiaries by any law, statute, rule, regulation,
directive, order, decree or guideline (or any interpretation thereof by courts
or of administrative bodies) of the United States of America, or any state, or
other political subdivision thereof, or by any board, governmental or
administrative agency, central bank or monetary authority of the United States
of America or any other jurisdiction in which the Company owns property or
conducts its business, or any political subdivision of any of the foregoing.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory, judgment or other), claim or
other priority or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any capital
lease having substantially the same economic effect as any of the foregoing
(other than a financing statement filed by a lessor in respect of an operating
lease not intended as security).

“Material Adverse Effect” means any event, matter, condition or circumstance
which (i) has or would reasonably be expected to have a material adverse effect
on the business, properties, operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole; (ii) would
materially impair the ability of the Company or any other Person to perform or
observe their respective obligations under or in respect of this Note;
(iii) would materially impair the rights and remedies of Holder under this Note,
or (iv) affects the legality, validity, binding effect or enforceability of this
Note.

“Obligations” means all debts, liabilities, obligations, covenants and duties of
the Company howsoever created, arising or evidenced, whether direct or indirect,
joint or several, absolute or contingent, or now or hereafter existing, or due
or to become due, which arise out of or in connection with this Note, including,
without limitation, all costs and expenses incurred by Holder in connection with
the enforcement of this Note and any interest and fees that accrue to Holder
after the commencement by or against the Company of any proceeding under any
laws naming the Company as a debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organic Document” means, relative to any Person, its articles or certificate of
incorporation, or certificate of limited partnership or formation, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its capital stock, partnership interests or other ownership interests.

“Original Promissory Note” means the Promissory Note dated as of December 20,
2010, by the Company in favor the Holder in the original principal amount of
$7,000,000.

 

-3-



--------------------------------------------------------------------------------

“Permitted Debt” means (i) Obligations of the Company to Holder hereunder or
under any other document related to or in connection with this Note; (ii) Debt
of the Company under the BFI Loan Documents not to exceed a principal amount of
$7,000,0000 at any one time outstanding, or amendments, extensions, renewals,
refinancings, or replacements of such Debt with (A) BFI Business Finance or
(B) with any other lender, provided that (x) the maximum available principal
amount of such Debt being extended, renewed, refinanced, or replaced under this
clause (ii) does not increase, (y) in no case shall the Company be permitted to
draw in excess of $7,000,000 of principal at any one time outstanding and
(z) any refinancing or replacement of the BFI Loan Documents with loans from any
other lender shall be on terms and in the form reasonably acceptable to Holder;
(iii) Debt of the Company under the Revolving Promissory Note; (iv) Debt of the
Company and any Subsidiary of the Company existing on the date hereof and
disclosed to Holder on Schedule A hereto or extensions, renewals and
refinancings of such Debt, provided that the principal amount of such Debt being
extended, renewed or refinanced does not increase and the terms thereof are not
modified to impose more burdensome terms upon Company or the relevant
Subsidiary; (v) Debt of Orange 21 Europe, S.r.l. (formerly known as Spy Optic,
S.r.l.) and LEM S.r.l. and extensions, renewals and refinancings of such Debt;
(vi) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of business of Company or any Subsidiary of the Company in
accordance with customary terms; (vii) Debt consisting of guarantees resulting
from endorsement of negotiable instruments for collection by the Company or a
Subsidiary of the Company in the ordinary course of business; (viii) interest
rate swaps, currency swaps and similar financial products entered into or
obtained in the ordinary course of business; (ix) capital leases or other Debt
incurred solely to acquire equipment, computers, software or implement tenant
improvements which is secured in accordance with clause (x) of the definition of
“Permitted Liens” and is not in excess of the lesser of the purchase price or
the fair market value of such equipment, computers, software or tenant
improvements on the date of acquisition; and (x) Debt of the Company under the
Promissory Note, dated as of June 31, 2011, by the Company in favor of Rose
Colored Glasses LLC, in the original principal amount of $500,000, as may be
amended, restated, extended, supplemented, or otherwise modified from time to
time.

“Permitted Investments” means debt obligations maturing within twelve months of
the time of acquisition thereof which are accorded a rating of AA- or better by
S&P (or an equivalent rating by another recognized credit rating agency of
similar standing), commercial paper with a maturity of 270 calendar days or less
which is accorded a rating of A4 or better by S&P (or an equivalent rating by
another recognized credit rating agency of similar standing), certificates of
deposit maturing within twelve months of the time of acquisition thereof issued
by commercial banks that are accorded a rating by a recognized rating service
then in the business of rating commercial banks which is in the first quartile
of the rating categories used by such service, obligations maturing within
twelve months of the time of acquisition thereof of any Governmental Authority
which obligations from time to time are accorded a rating of BBB or better by
S&P (or an equivalent rating by another recognized credit rating agency of
similar standing), and demand deposits, certificates of deposit, bankers
acceptance and time deposits (having a tenor of less than one year) of United
States banks having total assets in excess of $1,000,000,000.

 

-4-



--------------------------------------------------------------------------------

“Permitted Liens” means (i) the existing Liens as of the date hereof disclosed
to Holder on Schedule B hereto, or incurred in connection with the extension,
renewal or refinancing of the Debt secured by such existing Liens, provided that
any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Debt being
extended, renewed or refinanced does not increase; (ii) Liens on the assets of
Orange 21 Europe, S.r.l. (formerly known as Spy Optic, S.r.1.) and LEM S.r.l.
securing Debt permitted by clause (iv) of the definition of Permitted Debt;
(iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;
(iv) Liens of materialmen, mechanics, warehousemen, carriers or employees or
other like Liens arising in the ordinary course of business and securing
obligations either not delinquent or being contested in good faith by
appropriate proceedings which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
property or risk the loss or forfeiture of title thereto; (v) Liens consisting
of deposits or pledges to secure the payment of worker’s compensation,
unemployment insurance or other social security benefits or obligations, or to
secure the performance of bids, trade contracts, leases, public or statutory
obligations, surety or appeal bonds or other obligations of a like nature
incurred in the ordinary course of business (other than for Debt or any Liens
arising under ERISA); (vi) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vii) statutory landlord’s Liens under leases to
which Company or any of its Subsidiaries is a party; and (viii) Liens (A) upon
or in any equipment, computers or software acquired or held by Company or any of
its Subsidiaries or tenant improvements implemented by Company or any of its
Subsidiaries to secure the purchase price of such equipment, computers or
software or Debt incurred solely for the purpose of financing the acquisition of
such equipment, computers or software or the implementation of such tenant
improvements, or (B) existing on such equipment, computers or software at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, or the proceeds of such
equipment, computers, software or tenant improvements.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Revolving Promissory Note” means the Amended and Restated Promissory Note of
even date herewith, by the Company in favor of Holder in the original principal
amount of $6,000,000, as may be amended, restated, extended, supplemented, or
otherwise modified from time to time

“SEC Reports” means reports, schedules, forms and registration statements, and
any amendments thereto, filed with the Securities and Exchange Commission (the
“Commission”) pursuant to the Securities Act of 1933 or Securities Exchange Act
of 1934 and the rules and regulations of the Commission promulgated thereunder.

“Securities” means, collectively, this Note and the Conversion Shares.

 

-5-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or
(ii) that is, at any time any determination is made, otherwise Controlled by,
the parent or one or more Subsidiaries of the parent and one or more
Subsidiaries of the parent.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing); provided, however, if on the date in
question the Common Stock is not listed or quoted for trading on any of the
foregoing markets or exchanges, “Trading Market” means the New York Stock
Exchange.

2. Payment of Interest and Fees.

(a) Interest Generally. Interest shall accrue on the outstanding principal
amount of this Note (including all previously capitalized interest pursuant to
this Section 2(a)) at a rate equal to 12% per annum (computed on the basis of
actual calendar days elapsed and a year of 365 days) payable in kind, as an
addition to the outstanding principal amount due hereunder, monthly in arrears
on the last day of each calendar month (each such date, an “Interest Payment
Date”). The Company may elect to pay interest in cash on the outstanding
principal balance of this Note on any Interest Payment Date by providing notice
to the Holder at least two days prior to such Interest Payment Date. For the
avoidance of doubt, interest accrued, outstanding and payable on December 31,
2011 under the Original Promissory Note shall be paid to the Holder in cash.

(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, this Note shall bear interest at a rate per annum equal to 2%
plus the rate otherwise applicable to this Note. Such incremental interest
(i.e., the additional 2% added during the continuance of an Event of Default)
shall be payable in cash.

(c) Fees. On each of December 31, 2011 and the Maturity Date, the Company shall
pay Holder in cash a facility fee of 1.00% of the original principal amount of
this Note.

3. Payments.

(a) Form of Payment. All payments of cash interest, principal and fees shall be
in lawful money of the United States of America by a check drawn on the account
of the Company and sent via overnight courier service to Holder at such address
as previously provided to the Company in writing (which address, in the case of
Holder as of the date of issuance hereof, shall initially be the address for
Holder as set forth in this Note); provided that Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and Holder’s wire
transfer

 

-6-



--------------------------------------------------------------------------------

instructions. Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the immediately
succeeding Business Day and such extension of time shall be included in the
computation of accrued interest. All payments shall be applied first to
outstanding fees, then to accrued interest, and thereafter to principal.

(b) No Set-Off. The Company agrees to make all payments under this Note without
set-off or deduction and regardless of any counterclaim or defense.

(c) Prepayment. The Company shall have the right to prepay all amounts owed
under this Note in whole or in part at any time upon five (5) Business Days
prior written notice to Holder.

4. Conversion.

(a) Voluntary Conversion. Subject to the provisions of this Section 4, at any
time after the date hereof until this Note is no longer outstanding, up to
$2,250,000 of the outstanding principal amount of this Note shall be
convertible, in whole or in part, into shares of Common Stock at the option of
Holder, at any time and from time to time. Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex A (each, a “Notice of Conversion”), specifying therein the
principal amount of this Note to be converted, which amount shall be no less
than $100,000 (unless the aggregate principal amount that has not been converted
is less than $100,000, in which case the amount to be converted shall be no less
than remaining aggregate principal amount that has not been converted), and the
date on which such conversion shall be effected, which date shall be no earlier
than the tenth (10) Business Day after such Notice of Conversion is deemed
delivered hereunder (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
is the tenth (10) Business Day after such Notice of Conversion is deemed
delivered hereunder. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
amount being converted. Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). Holder,
and any assignee by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
the principal amount of this Note, the unpaid and unconverted principal amount
of this Note may be less than the amount stated on the face hereof.

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $2.25, subject to adjustment herein (the “Conversion Price”).

(c) Mechanics of Conversion.

(i) Conversion Shares Issuable Upon Conversion. The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note to be
converted by (y) the Conversion Price.

(ii) Delivery of Certificate Upon Conversion. Not later than five (5) Trading
Days after each Conversion Date, the Company shall deliver, or cause to be
delivered, to

 

-7-



--------------------------------------------------------------------------------

Holder a certificate or certificates representing the number of Conversion
Shares being acquired upon the conversion of this Note.

(iii) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than Holder, not less than such
aggregate number of shares of the Common Stock as shall be issuable upon the
conversion of the then outstanding principal amount of this Note. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

(iv) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which Holder would otherwise be entitled to acquire upon such conversion,
the Company shall at its election, either pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Conversion Price or round up to the next whole share.

(v) Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (A) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of, or payment
of interest on, this Note); (B) subdivides outstanding shares of Common Stock
into a larger number of shares; (C) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares;
or (D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

(vi) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to Holder hereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificates; provided, however, that, the Company shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of Holder and the Company shall not be required to issue
or deliver such certificates unless or until the Person or Persons requesting
the issuance thereof shall have paid to the Company the amount of such tax or
shall have established to the satisfaction of the Company that such tax has been
paid.

5. Restricted Securities. By accepting the benefits of the Securities, Holder
hereby covenants, agrees, represents and warrants the following:

 

-8-



--------------------------------------------------------------------------------

(a) Own Account. The Securities are characterized as “restricted securities”
under the federal securities laws, inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933, as amended (the “1933 Act”) only
in certain limited circumstances. In this connection, Holder is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the 1933 Act. At the time of conversion, Holder agrees to execute
and deliver to the Company a certificate, in such form reasonably acceptable to
the Company, affirming that Holder is an accredited investor (as such term is
defined by the 1933 Act), qualified to receive restricted securities as of the
date of conversion, and has no intent to distribute the same in violation of the
1933 Act.

(b) Investment Risks. The Securities will not be, and Holder does not have the
right to require that the Securities be, registered under the 1933 Act. The
Securities may bear one or more of the following legends:

(i) The following legend under the 1933 Act:

“THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED,
SOLD, PLEDGED OR HYPOTHECATED ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE
RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS
PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED OR IF THE COMPANY OTHERWISE SATISFIES ITSELF THAT REGISTRATION IS NOT
REQUIRED.”

(ii) Any legend required by state securities laws.

The Company agrees to remove promptly, upon the request of a holder of
Conversion Shares, said legend from the documents/certificates for such shares
following the Company’s receipt of evidence reasonably satisfactory to the
Company that such shares have been transferred in compliance with the 1933 Act.
In addition, the Company agrees to reissue certificates representing any of such
shares, without the legend, at such time as the holder of such shares, prior to
making any transfer of such shares, provides written notice to the Company
describing the manner and terms of such transfer as the Company shall reasonably
request to confirm that such transfer will be in compliance with the 1933 Act.

(c) Purchaser Status. At the time such Holder was offered the Securities, it
was, and at the date hereof it is, and at the time of any conversion of the Note
it will be, an “accredited investor” as defined in Rule 501(a) under the 1933
Act. Holder is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934, as amended.

(d) Residency. Holder’s principal executive offices are at the location set
forth in the Section 15 of this Note.

 

-9-



--------------------------------------------------------------------------------

(e) Experience of Holder. Holder, either alone or together with its
representatives (who are unaffiliated with and who are not compensated by the
Company or any affiliate of the Company and who are not selling agents of the
Company), has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and has so evaluated the merits and
risks of such investment. Holder is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(f) General Solicitation. Holder is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or, to its
knowledge, in any other form of general solicitation or general advertisement.

6. Representations and Warranties. The Company hereby makes the following
representations and warranties to Holder, which are made and given subject to,
and qualified in their entirety by the schedule of exceptions attached hereto as
Schedule C:

(a) Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite power and authority to
execute, deliver and perform its obligations under this Note. Each of the
Company and its Subsidiaries is qualified to do business and is in good standing
in each jurisdiction in which the failure so to qualify or be in good standing
would have a Material Adverse Effect, and has all requisite power and authority
to own its assets and carry on its business.

(b) Corporate Power and Authorization; Consents. The execution, delivery and
performance by the Company of this Note have been duly authorized by all
necessary action of the Company and do not and will not (i) contravene the terms
of the Company’s Organic Documents; (ii) result in a breach of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any lease, instrument, contract or other agreement to which the Company or any
of its Subsidiaries are party or by which they or their properties may be bound
or affected; (iii) necessitate the consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
Governmental Authority or any third party; or (iv) violate any provision of any
law, rule, regulation, order, judgment, decree or the like binding on or
affecting the Company, except in the case of each of clauses (ii), (iii) and
(iv), such as would not result in a Material Adverse Effect.

(c) Enforceability. This Note constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms

(d) Financial Statements and Other Information. Orange 21, Inc., a Delaware
corporation and the sole owner of the Company (“Parent”), has previously
furnished to Holder copies of (i) its audited consolidated financial statements
for the fiscal year ended December 31, 2010, including the balance sheet as of
the close of the fiscal year and the income statement for

 

-10-



--------------------------------------------------------------------------------

such year, together with a statement of cash flows and (ii) unaudited copies of
its consolidated balance sheet, income statement and statement of cash flows as
of and for the nine month period ended September 30, 2011 (the “Financial
Statements”). The Financial Statements fairly present, in all material respects,
in conformity with GAAP (except as may be indicated in the notes thereto), the
financial position of the Company taken as a whole as of the date thereof for
the period specified therein (subject to normal year-end adjustments). There are
no material liabilities required in accordance with GAAP to be set forth in the
Financial Statements that are not so set forth. Since December 31, 2010, there
has been no event or circumstance, either individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect. All
forecasts and projections that Parent and/or the Company have provided to Holder
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made, it being
understood that projections as to future events are not to be viewed as facts
and actual results may vary materially from such forecasts.

(e) Litigation. There is no action, suit, proceeding or investigation pending
or, to the knowledge of Company and its Subsidiaries, currently threatened
against the Company and its Subsidiaries which questions the validity of this
Note or any related document or the right of the Company and its Subsidiaries to
enter into such agreements, or to consummate the transactions contemplated
hereby or thereby, or which would reasonably be expected to result, either
individually or in the aggregate, in any Material Adverse Effect, nor, to the
knowledge of the Company, is there any reasonable basis for the foregoing. The
Company and its Subsidiaries are not parties or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect. There is no material action, suit, proceeding or investigation by
Company and its Subsidiaries currently pending or which Company and its
Subsidiaries intend to initiate.

(f) Operations in Conformity With Law, etc. The operations of the Business as
conducted by the Company and its Subsidiaries are not in violation of any Legal
Requirement presently in effect, except for such violations and defaults as do
not and will not, in the aggregate, result, or create a material risk of
resulting, in any Material Adverse Effect. The Company and its Subsidiaries have
not received notice of any such violation or default, and the Company and its
Subsidiaries have no knowledge of any reasonable basis on which the operations
of the Business as conducted by the Company and its Subsidiaries would
reasonably be expected to violate or to give rise to any such violation or
default.

(g) Intellectual Property. The Company and its Subsidiaries have obtained all
material patents, trademarks, service marks, trade names, copyrights, licenses
and other rights, free from materially burdensome restrictions, that are
necessary for the operation of the Business, except for those for which the
failure to obtain is not reasonably likely to have a Material Adverse Effect.
The Company and its Subsidiaries have not received or otherwise been made aware
of any communications alleging that the Company and its Subsidiaries have
violated or, by conducting the Business, would violate, in any material respect,
any patents, trademarks, service marks, trade names, copyrights, trade secrets,
information, proprietary rights and processes of any other person or entity used
in the conduct of its Business.

 

-11-



--------------------------------------------------------------------------------

(h) Title to Property and Assets. The Company and its Subsidiaries have good and
marketable title to, or valid leasehold interests in or rights to use, all of
the material assets and properties used by the Company and its Subsidiaries in
the Business (collectively, the “Properties and Facilities”), subject to no
Liens except for the Permitted Liens. Taken as a whole, the Properties and
Facilities are in good repair, working order and condition (ordinary wear and
tear excepted) and all such assets and properties are owned or leased by the
Company and its Subsidiaries free and clear of all Liens, except for the
Permitted Liens, or as otherwise permitted hereunder. The Properties and
Facilities constitute all of the material assets, properties and rights of any
type used in or necessary for the conduct of the Business.

(i) Tax Returns, Payments and Elections. The Company and its Subsidiaries have
filed all material tax returns and reports (or timely extensions) as required by
law relating to any material tax liability of the Company and its Subsidiaries.
Such returns and reports are true and correct in all material respects and the
Company and its Subsidiaries have paid all material taxes and other assessments
due, except where the validity or amount thereof is being contested in good
faith by appropriate proceedings and adequate reserves have been set aside on
the Financial Statements. There are no pending, or to the knowledge of the
Company and its Subsidiaries, contemplated reviews, audits or proceedings with
respect to any tax return, report or other tax liability of the Company or any
of its Subsidiaries, which, in either case, relates to any material tax
liability of the Company or any such Subsidiary.

(j) Employment Matters. The Company and its Subsidiaries have complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment, including without
limitation all laws relating to withholding of taxes and other sums. All persons
classified by the Company and its Subsidiaries as independent contractors for
employee benefit and state and federal tax purposes are appropriately
classified, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect. The Company and its Subsidiaries are not
delinquent in material payments to any of its employees, consultants or
independent contractors for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed for it to the date hereof, except
where such a delinquency would not reasonably be expected to have a Material
Adverse Effect.

(k) Affiliate Arrangements. There are no contractual arrangements or obligations
owed to or by the Company and its Subsidiaries by or to any Affiliate other than
this Note and obligations to employees and officers for (i) payment of salary
and commissions and bonuses for services rendered, (ii) reimbursement for
reasonable expenses incurred on its behalf and (iii) other standard employee
benefits made generally available to all employees.

(l) Permits and Licenses. The Company and its Subsidiaries have all permits,
licenses and any similar authority necessary for the conduct of their Business,
the lack of which could reasonably be expected to have a Material Adverse
Effect. The Company and its Subsidiaries are not in default in any material
respect under any of such permits, licenses or other similar authority.

7. Affirmative Covenants. So long as any indebtedness under this Note remains
outstanding, the Company shall, and shall cause each of its Subsidiaries to:

 

-12-



--------------------------------------------------------------------------------

(a) Compliance with Laws. Comply in all material respects with applicable laws,
rules, regulations and orders, such compliance to include, without limitations,
paying before the same become delinquent all taxes, assessments, and charges
imposed upon it or upon its property by any Governmental Authority except for
good faith contests for which adequate reserves are being maintained.

(b) Insurance. Carry and maintain in full force and effect, at its own expense
and with financially sound and reputable insurance companies, insurance in such
amounts, with such deductibles and covering such risks as is customarily carried
by companies engaged in the same or similar businesses and owning similar
properties in the localities where the Company or any such Subsidiary operates.

(c) Continuance of Business. Maintain its legal existence, licenses and
privileges in good standing under and in compliance with all applicable laws and
continue to operate its business as currently conducted. Without limiting the
generality of the foregoing, the Company and its Subsidiaries shall do and cause
to be done all things necessary to apply for, preserve, maintain and keep in
full force and effect all of its registrations of trademarks, service marks and
other marks, trade names and other trade rights, patents, copyrights and other
intellectual property in accordance with prudent business practices.

(d) Maintenance. Conduct its business in a manner consistent with relevant
industry standards, keep its material assets and properties in good working
order and condition and make all needful and proper repairs, replacements and
improvements thereof so that such business may be properly and prudently
conducted at all times.

(e) Leases. Pay when due all rents and other amounts payable under any leases to
which the Company or any Subsidiary is a party or by which the Company or such
Subsidiary’s properties and assets are bound, unless such payments are the
subject of a permitted protest.

(f) Books and Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP, reflecting all financial
transactions of the Company and any such Subsidiary.

(g) Inspection. At any reasonable time and from time to time permit Holder or
any of its agents or representatives to visit and inspect any of the properties
of the Company and any such Subsidiary and to examine and make copies of and
abstracts from the records and books of account of the Company and such
Subsidiary, and to discuss the business affairs, finances and accounts of the
Company and such Subsidiary with any of the officers, employees or accountants
of such Loan Party and such Subsidiary. The Company hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to Holder
at the Company’s expense all financial information, books and records, work
papers, management reports and other information in their possession relating to
the Company whether verbally, in writing (by record or authenticated record) or
otherwise.

(h) Notice of Litigation. Provide to Holder promptly after the filing or
commencement thereof, notice of all actions, suits, and proceedings before any
court or

 

-13-



--------------------------------------------------------------------------------

Governmental Authority affecting the Company or any such Subsidiary, and in any
event within three (3) days after the occurrence thereof, which could have a
Material Adverse Effect.

(i) Notice of Material Adverse Effect, Etc. So long as any amount payable
hereunder shall remain unpaid, furnish to Holder: (i) prompt written notice, and
in any event within three (3) days after the occurrence thereof, of any other
condition or event, which has resulted, or that could reasonably be expected to
result, in a Material Adverse Effect; and (ii) such other statements, lists of
property and accounts, budgets, forecasts, projections, reports, or other
information respecting the operations, properties, business or condition
(financial or otherwise) of the Company or any Subsidiary as Holder may from
time to time reasonably request; provided that any such information shall be
kept confidential and will be subject to the terms and conditions of a
non-disclosure agreement between the parties.

(j) Notice of Defaults and Events of Defaults. Provide to Holder, as soon as
possible and in any event within three (3) days after the occurrence thereof,
written notice of each event which either (i) is an Event of Default, or
(ii) with the giving of notice or lapse of time or both would constitute an
Event of Default, in each case setting forth the details of such event and the
action which is proposed to be taken by the Company and any such Subsidiary with
respect thereto.

(k) Taxes. Pay and discharge (i) all federal and other material taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any of its properties or assets, except to the extent such
taxes, fees, assessments or governmental charges or levies, or such claims, are
being contested in good faith by appropriate proceedings and are adequately
reserved against or disclosed in accordance with GAAP; and (ii) all other lawful
claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien.

(l) Governmental Approvals. Promptly obtain and maintain any and all
authorizations, consents, approvals, licenses, franchises, concessions, leases,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority material and necessary for the Company and any
such Subsidiary to conduct its business and own (or lease) its properties or to
execute, deliver and perform this Note.

(m) Preliminary Annual Financial Statements. If Seth Hamot is no longer a member
of Parent’s board of directors, provide Holder as soon as possible after the end
of each fiscal year of the Company, and in any event within sixty (60) days of
the end of the Company’s fiscal year, preliminary year end financial statements,
including but not limited to, the balance sheet and income statement for such
year.

(n) Reviewed Annual Financial Statements. If Seth Hamot is no longer a member of
Parent’s board of directors, provide Holder as soon as possible after the end of
each fiscal year of the Company, and in any event within one hundred twenty
(120) days of the end of the Company’s fiscal year:

 

-14-



--------------------------------------------------------------------------------

(i) a complete copy of the Company’s financial statements, including but not
limited to (1) the management letter, if any; (2) the balance sheet as of the
close of the fiscal year; and (3) the income statement for such year, together
with a statement of cash flows, reviewed by a firm of independent certified
public accountants of recognized standing and acceptable to Holder, or if
permitted by Holder in writing, by the Company.

(ii) a statement certified by the chief financial officer of the Company that
the Company is in compliance with all the terms, conditions, covenants, and
warranties of this Note; and

(iii) a complete copy of all filings required under securities law.

So long as the Company files its Annual Report on Form 10K with the Securities
Exchange Commission within the required timelines, the Company will not be
required to additionally provide the items under the above Sections 7(n)
(i) through (iii).

(o) Other Financial Statements. No later than thirty (30) days after the close
of each month (each, an “Accounting Period”), if Seth Hamot is no longer a
member of Parent’s board of directors, provide Holder with the balance sheet of
the Company as of the close of such Accounting Period and its income statement
for that portion of the then current fiscal year through the end of such
Accounting Period certified by each of the chief executive officer and the chief
financial officer of the Company as being complete, correct, and fairly
representing its financial condition and the results of operations.

(p) Tax Returns. If Seth Hamot is no longer a member of Parent’s board of
directors, provide Holder copies of each of the Company’s federal income tax
returns, and any amendments thereto, within one hundred twenty (120) days after
the end of the Company’s fiscal year or within the extension periods provided by
the Internal Revenue Service.

(q) Fees and Expenses. Pay the out-of-pocket fees and expenses incurred by
Holder in connection with the preparation and administration of this Note and
any amendments, modifications or waivers of the provisions hereof, including
attorneys’ fees. Such fees will be indebtedness under this Note, and shall be
due and payable on the date hereof.

8. Negative Covenants. So long as Obligations under this Note remain
outstanding, the Company shall not, and, with respect to paragraphs (a) through
(g) below, shall not permit any of its Subsidiaries to:

(a) Liens. Create or suffer to exist any Lien on any assets of the Company or
any such Subsidiary except Permitted Liens.

(b) Debt. Incur any Debt other than Permitted Debt; prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Permitted Debt (other than amounts due or permitted to be prepaid in
respect of this Note and Debt permitted by clauses (iii), (vi) and (x) of the
definition of Permitted Debt); or amend, modify or otherwise change the terms of
any Permitted Debt (other than this Note and Debt permitted by clauses (iii) and
(vi) of the definition of Permitted Debt) so as to accelerate the scheduled
repayment thereof or increase the principal amount of such Permitted Debt.

 

-15-



--------------------------------------------------------------------------------

(c) Restrictions on Fundamental Changes. Enter into any acquisition, merger,
consolidation, reorganization, or recapitalization, or reclassify its capital
stock, or liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), become a partner in a partnership, a member or equityholder of a
joint venture, limited liability company or similar entity, or convey, sell,
assign, lease, license, transfer, or otherwise dispose of, in one transaction or
a series of transactions, all or any substantial part of its business, property,
or assets (including shares of capital stock of the Company or any of its
Subsidiaries), whether now owned or hereafter acquired, or acquire by purchase
or otherwise all or substantially all of the properties, assets, stock, or other
evidence of beneficial ownership of any Person.

(d) Extraordinary Transactions and Disposal of Assets. Enter into any
transaction not in the ordinary course of the Business, including the sale,
lease, license, moving, relocation, transfer or other disposition, whether by
sale or otherwise, of any of the assets of the Company or its Subsidiaries
except for sales of inventory in the ordinary course of business or except as
expressly permitted by this Note.

(e) Change Name. Change the name of the Company or any of its Subsidiaries,
Federal Employer Identification Number, business structure, or identity, or add
any new fictitious name. To that effect, the Company shall not do business under
any name other than the correct legal name of the Company and its Subsidiaries,
unless the Company has provided to Holder evidence that Company or such
Subsidiary has taken such legal steps required with respect to fictitious or
assumed names under the applicable laws of the jurisdictions in which the
Company or such Subsidiary is located and/or does business.

(f) Changes in Business. Enter into or engage in any business other than that
carried on (or contemplated to be carried on) as of the date hereof.

(g) Distributions. Declare or pay any dividends or make any distribution of any
kind on the Company’s or any such Subsidiary’s capital stock, or purchase,
redeem or otherwise acquire, directly or indirectly, any shares of the Company’s
or such Subsidiary’s capital stock, any rights to acquire shares of capital
stock of the Company or such Subsidiary, except for the repurchase of such
securities from former employees of or consultants to the Company or such
Subsidiary at the original issue price paid therefor pursuant to contractual
rights of the Company or such Subsidiary upon the termination of such employees’
or consultants’ employment by or provision of service to the Company or such
Subsidiary.

(h) Amendment of Organic Documents. Amend, supplement, or otherwise modify any
of the provisions of the Organic Documents of the Company.

(i) Investments. Make any Investments except Permitted Investments.

(j) Accounting Changes. Change its fiscal year or make or permit any change in
accounting policies or reporting practices, except as required by GAAP or
mandated by the Securities Exchange Commission or other regulatory bodies.

(k) Subsidiaries. Organize, create or acquire any Subsidiary.

 

-16-



--------------------------------------------------------------------------------

(l) Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any of its Affiliates except for
transactions that are in the ordinary course of the business of the Company or
unanimously approved by the Parent’s board of directors, upon fair and
reasonable terms, that are fully disclosed to Holder prior to the entering of
such transactions, and that are no less favorable to the Company than would be
obtained in arm’s length transaction with a non-Affiliate.

(m) Management. Make any significant change in its management without a minimum
thirty (30) days’ prior written notice to Holder unless otherwise inpracticable.

(n) Suspension. Suspend or cease operations with respect to a substantial
portion of its business except as unanimously approved by the Parent’s board of
directors.

9. Use of Proceeds. The Company shall use the proceeds from the amounts loaned
to the Company under this Note for general working capital and other lawful
corporate purposes.

10. Default.

(a) Events of Default. For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:

(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, five (5) days
following notice of prepayment or otherwise;

(ii) default shall occur in the observance or performance of (A) any covenant,
obligation or agreement of the Company contained in Sections 7 or 8, or (B) any
other provision of this Note, and, in the case of this clause (B), such default
shall continue uncured for a period of ten (10) days;

(iii) any representation, warranty or certification made herein by or on behalf
of the Company or any of its Subsidiaries shall prove to have been false or
incorrect in any material respect on the date or dates as of which made (any
such falsity being a “Representation Default”);

(iv) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property, (C) make an
assignment for the benefit of creditors, (D) fail generally, become unable or
admit in writing to its inability to pay its debts as they become due,
(E) institute any proceedings under the United States Bankruptcy Code or any
other federal or state bankruptcy, reorganization, receivership, insolvency or
other similar law affecting the rights of creditors generally, or file a
petition or answer seeking reorganization or an arrangement with creditors to
take advantage of any insolvency law, or file an answer admitting the material
allegations of a bankruptcy, reorganization or insolvency petition filed against
it, or (F) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally;

 

-17-



--------------------------------------------------------------------------------

(v) the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), except to the extent expressly permitted
by Section 8, (ii) suspend its operations other than in the ordinary course of
business, or (iii) take any action to authorize any of the actions or events set
forth above in this Section 10(a)(v);

(vi) the Company or any Subsidiary (i) fails to make any payment beyond the
applicable grace period, if any, whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, (a) under the BFI Loan
Documents, (b) under the Revolving Promissory Note or (c) in respect of any Debt
(other than the Debt hereunder, the Debt under the BFI Loan Documents and the
Debt under the Revolving Promissory Note) having an aggregate outstanding
principal amount (individually or in the aggregate with all other Debt as to
which such a failure shall exist) of not less than $5,000, (ii) fails to observe
or perform any other agreement or condition relating to (a) the BFI Loan
Documents, (b) the Revolving Promissory Note or (c) any such Debt described in
clause (i)(c) above, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of the BFI Loan
Documents, the Revolving Promissory Note or any such Debt described in (i)(c)
above (or a trustee or agent on behalf of such holder or holders or beneficiary
or beneficiaries) to cause, with the giving of notice if required, the Debt
under the BFI Loan Documents, the Revolving Promissory Note or the Debt
described in (i)(c) above to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise);

(vii) any final judgment or judgments for the payment of money shall be rendered
against the Company in excess of $5,000 which judgments are not, within thirty
(30) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within thirty (30) days after the expiration of such stay,
other than any judgment which is covered by insurance or an indemnity from a
credit worthy party; provided that the Company provides Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company will receive the proceeds
of such insurance or indemnity within 30 days of the issuance of such judgment;
or

(viii) this Note shall for any reason cease to be, or shall be asserted by the
Company not to be, a legal, valid and binding obligation of the Company.

(b) Consequences of Events of Default.

(i) If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, Holder may, upon notice or demand, declare the
outstanding Obligations under this Note to be due and payable, whereupon the
outstanding Obligations under this Note shall be and become immediately due and
payable, and the Company shall immediately pay to Holder all such Obligations.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
Obligations under this Note shall automatically be due immediately without
notice of any kind. The Company agrees to pay Holder all out-of-pocket costs and
expenses incurred by Holder (including attorney’s fees) in connection with the
enforcement or protection of its rights in relation to this Agreement, including
any suit, action, claim or other

 

-18-



--------------------------------------------------------------------------------

activity of Holder to collect or otherwise enforce the Obligations under this
Note or any portion thereof, or in connection with the transactions contemplated
hereby.

(ii) Holder shall also have any other rights which Holder may have been afforded
under any contract or agreement at any time and any other rights which Holder
may have pursuant to applicable law.

11. Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of such mutilated Note, or in lieu of
this Note being lost, stolen or destroyed, upon receipt of evidence satisfactory
to the Company of such loss, theft or destruction.

12. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE COMPANY (BY ITS EXECUTION HEREOF) AND HOLDER (BY ITS
ACCEPTANCE OF THIS NOTE) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THIS
NOTE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

13. Governing Law. This Note shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be governed by,
construed under, and enforced in accordance with the laws of the State of New
York.

14. Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Holder.

15. Notices. Any notice or other communication in connection with this Note may
be made and is deemed to be given as follows: (i) if in writing and delivered in
person or by courier, on the date when it is delivered; (ii) if by facsimile,
when received at the correct number (proof of which shall be an original
facsimile transmission confirmation slip or equivalent); or (iii) if sent by
certified or registered mail or the equivalent (return receipt requested), on
the date such mail is delivered, unless the date of that delivery is not a
Business Day or that communication is delivered on a Business Day but after the
close of business on such Business Day in which case such communication shall be
deemed given and effective on the first following Business Day. Any such notice
or communication given pursuant to this Note shall be addressed to the intended
recipient at its address or number (which may be changed by either party at any
time) specified as follows:

 

If to the Company:   

Orange 21 North America, Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

 

-19-



--------------------------------------------------------------------------------

  

Facsimile No.: (760) 804-8420

Telephone No.: (760) 804-8421

Attention: Chief Executive Officer

 

With a copy to:

  

Sheppard, Mullin, Richter & Hampton LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130-2006

Facsimile No.: (858) 509-3691

Attention: John Hentrich, Esq.

If to Holder:

  

Costa Brava Partnership III, L.P.

c/o Roark, Rearden & Hamot, LLC

420 Boylston St, Suite 5-F

Boston, MA 02116

Facsimile No: (617) 267-6785

Attention: Seth W. Hamot, President

With a copy to:

  

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Facsimile No: (617) 951-7050

Attention: David A. Fine, Esq. and Jeffrey R. Katz, Esq.

16. Severability. If at any time any provision of this Note shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Note.

17. Assignment. The provisions of this Note shall be binding upon and inure to
the benefit of each of the Company and Holder and their respective successors
and assigns, provided that the Company shall not have the right to assign its
rights and obligations hereunder or any interest herein. This Note may be
endorsed, assigned and transferred in whole or in part by Holder to any other
Person.

18. Indemnity. The Company agrees to indemnify Holder, and its respective
directors, officers, employees and agents (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of in any way connected with, or as a result of (i) the
execution or delivery of this Note or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby or
(ii) any breach by the Company of its obligations under this Note or any
agreement or instrument contemplated thereby.

19. Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under

 

-20-



--------------------------------------------------------------------------------

this Note. No failure or delay on the part of Holder in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

20. Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

Further, notwithstanding any other provision herein to the contrary, and without
any further action from the parties to this Note, if the fees (except with
respect to Section 16) and interest charged hereunder shall be determined by a
court of competent jurisdiction to be a “financial benefit” for purposes of 8 §
203(c)(v) of the General Corporation Law of the State of Delaware, this Note
shall be deemed amended to eliminate such fees and reduce such interest rate to
0%. If Holder shall have received any such fees or interest, such amounts shall
be applied to the reduction of the principal amount owing hereunder (without
charge for prepayment), or if such fees and interest paid to Holder exceed the
unpaid balance of principal, such excess shall be refunded to the Company.

21. Registered Obligation. The Company shall establish and maintain a record of
ownership (the “Register”) in which it will register by book entry the interest
of the initial Holder and of each subsequent assignee in this Note, and in the
right to receive any payments of principal and interest or any other payments
hereunder, and any assignment of any such interest. The Company shall make
appropriate entries in the Register to reflect any assignment promptly following
receipt of written notice from the assignor of such assignment. Notwithstanding
anything herein to the contrary, this Note is intended to be treated as a
registered obligation for federal income tax purposes and the right, title, and
interest of Holder and its assignees in and to payments under this Note shall be
transferable only upon notation of such transfer in the Register. This Section
shall be construed so that this Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (or any successor provisions
of the Code or such regulations).

22. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into this Note.

 

-21-



--------------------------------------------------------------------------------

23. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

24. Subordination. This Note and each of Holder’s rights and privileges
hereunder is expressly subject to the terms of that certain Debt Subordination
Agreement by and between BFI Business Finance and Holder dated as of March 19,
2010, as amended or modified from time to time.

25. Effect of this Note. This Note amends and restates in its entirety the
Original Promissory Note.

[Remainder of Page Intentionally Left Blank]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the each of the undersigned has caused this Note to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.

 

THE COMPANY: ORANGE 21 NORTH AMERICA INC. By:  

/s/ Michael Marckx

Name:        Michael Marckx Title:      President/CEO HOLDER: COSTA BRAVA
PARTNERSHIP III, L.P. By:  

/s/ Seth W. Hamot

Name:        Seth W. Hamot Title:      Managing Member of the GP of the LP

Signature Page to

Promissory Note - Costa Brava



--------------------------------------------------------------------------------

SCHEDULE A

Debt

See attached.



--------------------------------------------------------------------------------

SCHEDULE B

Liens

See attached.



--------------------------------------------------------------------------------

SCHEDULE C

Schedule of Exceptions

1. Building is not in good repair.

2. The Company is late to certain vendors.

3. Maintenance is not in good repair.

4. All risks and facts disclosed in the Company’s Form 10-K for the period
ending December 31, 2010 (filed March 25, 2011), Form 10-Q for the period ending
March 31, 2011 (filed May 13, 2011), Form 10-Q for the period ending June 30,
2011 (filed August 16, 2011), Form 10-Q for the period ending September 30, 2011
(filed November 14, 2011), and Forms 8-K filed subsequent to the filing date of
the aforementioned Form 10-K.